Beckworth, Judge:
Counsel for the respective parties have submitted the cases listed on the attached schedule for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked MAB (Import Specialist’s Initials) by Import Specialist Milton A. Block (Import Specialist’s Name) on the invoices covered by the protests listed above, assessed with duty at the rate of 19 per centum ad valorem under the provisions of Paragraph 397 of the Tariff Act of 1930 as modified by T.D. 54108, consists of bolts in chief value of iron or steel not plated with platinum, gold or silver and not colored with gold lacquer; that the rate of duty for bolts in chief value of iron or steel not plated with platinum, gold or silver and not colored with gold lacquer is .5 cents per pound under the provisions of Paragraph 330 of the Tariff Act of 1930 as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the protests listed above be submitted for decision on this stipulation, the protests being limited to the merchandise marked with the letter “A” as aforesaid.
In view of this stipulation which is accepted as an agreed statement of fact, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices covered by the protests herein, is properly dutiable at y2 cent per pound under paragraph 330 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as bolts of iron or steel.
The protests are sustained and judgment will be entered for the plaintiff.